Name: Commission Regulation (EEC) No 114/79 of 23 January 1979 amending for the second time Regulation (EEC) No 700/73 laying down certain detailed rules for the application of the quota system for sugar
 Type: Regulation
 Subject Matter: beverages and sugar;  agricultural structures and production;  foodstuff;  accounting
 Date Published: nan

 24 . 1 . 79 Official Journal of the European Communities No L 17/7 COMMISSION REGULATION (EEC) No 114/79 of 23 January 1979 amending for the second time Regulation (EEC) No 700/73 laying down certain detailed rules for the application of the quota system for sugar Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Sugar, THE COMMISSION OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3330/74 of 19 December 1974 on the common organi ­ zation of the market in sugar (*), as last amended by Regulation (EEC) No 1 396/78 (-'), and in particular Articles 26 (3 ), 27 (7) and 31 (4) thereof, Whereas Article 1 (.5 ) of Commission Regulation (EEC) No 700/73 (3 ), as amended by Regulation (EEC) No 1 573/76 (4 ), provides a uniform Community method for determining the extractable sugar content of certain syrups ; Whereas the second subparagraph of Article 8 ( 1 ) of Commission Regulation (EEC) No 1998 /78 of 18 August 1978 laying down detailed rules for the offset ­ ting of storage costs for sugar (5 ), as amended by Regulation (EEC) No 2377/78 (6 ), provides that a Member State may also determine the extractable sugar content according to the actual yield ; whereas Regulation (EEC) No 700/73 should thus be supple ­ mented to cover cases where Member States have made use of that option ; HAS ADOPTED THIS REGULATION : Article 1 The following subparagraph shall be added to Article 1 (5) of Regulation (EEC) No 700/73 : 'However, the extractable sugar content shall be determined according to the actual yield of the syrups where a Member State has made use of the option provided in the second sentence of the second subparagraph of Article 8 ( 1 ) of Regulation (EEC) No 1998 /78 .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 15 January 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 January 1979 . For the Commission Finn GUNDELACH Vice-President (') OJ No L 359 , 31 . 12 . 1974, p. 1 . ( 2 ) OJ No L 170 , 27 . 6 . 1978 , p. 1 . (3 ) OJ No L 67, 14 . 3 . 1973 , p . 12 . C) OJ No L 172, 1 . 7 . 1976, p . 52 . (5 ) OJ No L 231 , 23 . 8 . 1978 , p . 5 . (6) OJ No L 287, 13 . 10 . 1978 , p . 9 .